EXHIBIT 10.1

 

THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR UNDER THE
PROVISIONS OF ANY APPLICABLE STATE SECURITIES LAWS, BUT HAVE BEEN ACQUIRED BY
THE REGISTERED HOLDER HEREOF FOR PURPOSES OF INVESTMENT AND IN RELIANCE ON
STATUTORY EXEMPTIONS UNDER THE 1933 ACT, AND UNDER ANY APPLICABLE STATE
SECURITIES LAWS.  THESE SECURITIES MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR
ASSIGNED, EXCEPT IN A TRANSACTION WHICH IS EXEMPT UNDER THE PROVISIONS OF THE
1933 ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT.

 

 

ADVANCED VOICE RECOGNITION SYSTEMS, INC.

                                                                                                           

$80,000                                                                      
                       
                                                                                                                                                                                                                                                                              
October 9, 2009

 

FOR VALUE RECEIVED, Advanced Voice Recognition Systems, Inc., a Nevada
corporation (the “Company”), hereby promises to pay to the order of Walter
Geldenhuys (“Geldenhuys”), in lawful money of the United States at the address
of the Payee set forth below, the principal amount of $80,000 (Eighty Thousand
and No/One Hundred Dollars), together with Interest (as defined in Section 1
below).


1.             INTEREST.  INTEREST SHALL ACCRUE ON THE PRINCIPAL AMOUNT ADVANCED
PURSUANT TO THIS NOTE AT THE RATE OF 4% PER ANNUM COMMENCING ON THE DATE OF THIS
NOTE. 


2.             MATURITY.  THE ENTIRE BALANCE OF PRINCIPAL ADVANCED AND ACCRUED
INTEREST AND OTHER AMOUNTS THEN OUTSTANDING ON THIS NOTE ARE DUE AND PAYABLE ON
APRIL 9, 2010 (THE “MATURITY DATE”).  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT
(AS HEREINAFTER DEFINED), ALL UNPAID PRINCIPAL ADVANCED AND ACCRUED INTEREST ON
THIS NOTE SHALL IMMEDIATELY BECOME DUE. 


3.                  APPLICATION OF PAYMENTS. 


3.1.         EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, EACH PAYMENT UNDER
THIS NOTE SHALL BE APPLIED (I) FIRST TO THE REPAYMENT OF ANY SUMS INCURRED BY
PAYEE FOR THE PAYMENT OF ANY EXPENSES IN ENFORCING THE TERMS OF THIS NOTE, (II)
THEN TO THE PAYMENT OF INTEREST, AND (III) THEN TO THE REDUCTION OF THE
PRINCIPAL.


3.2.         UPON PAYMENT IN FULL OF THE PRINCIPAL OF, AND ACCRUED AND UNPAID
INTEREST ON, THIS NOTE, THIS NOTE SHALL BE MARKED "PAID IN FULL" AND RETURNED TO
THE COMPANY.


4.             PREPAYMENT.  THIS NOTE MAY BE PREPAID IN PART OR IN FULL AT ANY
TIME.


5.             EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY OF FOLLOWING EVENTS
(EACH AN “EVENT OF DEFAULT”) SHALL CONSTITUTE AN EVENT OF DEFAULT OF THE
COMPANY:


5.1.         A FAILURE BY THE COMPANY TO MAKE ANY PAYMENT UNDER THIS NOTE WHEN
DUE WHICH SHALL NOT HAVE BEEN CURED WITHIN 30 DAYS OF NOTICE FROM THE PAYEE
SPECIFYING THE ALLEGED FAILURE; OR


5.2.         THE APPLICATION FOR THE APPOINTMENT OF A RECEIVER OR CUSTODIAN FOR
THE COMPANY OR THE PROPERTY OF THE COMPANY NOT MADE BY THE PAYEE, (II) THE ENTRY
OF AN ORDER FOR RELIEF OR THE FILING OF A PETITION BY OR AGAINST THE COMPANY
UNDER THE PROVISIONS OF ANY BANKRUPTCY OR INSOLVENCY LAW, OR (III) ANY
ASSIGNMENT FOR THE BENEFIT OF CREDITORS BY OR AGAINST THE COMPANY.


6.             MISCELLANEOUS.


6.1.         SUCCESSORS AND ASSIGNS.  SUBJECT TO THE EXCEPTIONS SPECIFICALLY SET
FORTH IN THIS NOTE, THE TERMS AND CONDITIONS OF THIS NOTE SHALL INURE TO THE
BENEFIT OF AND BE BINDING UPON THE RESPECTIVE EXECUTORS, ADMINISTRATORS,
REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF THE PARTIES.  NEITHER THE PAYEE NOR
THE COMPANY MAY ASSIGN THIS NOTE WITHOUT THE CONSENT OF THE OTHER PARTY.


6.2.         TITLES AND SUBTITLES.  THE TITLES AND SUBTITLES OF THE SECTIONS OF
THIS NOTE ARE USED FOR CONVENIENCE ONLY AND SHALL NOT BE CONSIDERED IN
CONSTRUING OR INTERPRETING THIS AGREEMENT.


6.3.         NOTICES.  ANY NOTICE, REQUEST, CONSENT OR OTHER COMMUNICATION
REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE DELIVERED
PERSONALLY OR BY FACSIMILE (RECEIPT CONFIRMED ELECTRONICALLY) OR SHALL BE SENT
BY A REPUTABLE EXPRESS DELIVERY SERVICE OR BY CERTIFIED MAIL, POSTAGE PREPAID
WITH RETURN RECEIPT REQUESTED, ADDRESSED AS FOLLOWS:

 

                        if to the Company to:

Advanced Voice Recognition Systems, Inc.

c/o Diana Jakowchuk

7659 E. Wood Drive

Scottsdale, AZ  85260

           

                        if to Payee to:

WalterGeldenhuys

112 E. Spruce Street

Mitchell, SD  57301

 

Either party hereto may change the above specified recipient or mailing address
by notice to the other party given in the manner herein prescribed.  All notices
shall be deemed given on the day when actually delivered as provided above (if
delivered personally or by facsimile, provided that any such facsimile is
received during regular business hours at the recipient's location) or on the
day shown on the return receipt (if delivered by mail or delivery service).


6.4.         GOVERNING LAW.  THE TERMS OF THIS NOTE SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA. 


6.5.         WAIVER AND AMENDMENT.  ANY TERM OF THIS NOTE MAY BE AMENDED, WAIVED
OR MODIFIED WITH THE WRITTEN CONSENT OF THE COMPANY AND PAYEE OF THIS NOTE.


6.6.         REMEDIES; ATTORNEYS FEES.  NO DELAY OR OMISSION BY PAYEE IN
EXERCISING ANY OF HIS RIGHTS, REMEDIES, POWERS OR PRIVILEGES HEREUNDER OR AT LAW
OR IN EQUITY AND NO COURSE OF DEALING BETWEEN PAYEE AND THE COMPANY OR ANY OTHER
PERSON SHALL BE DEEMED A WAIVER BY PAYEE OF ANY SUCH RIGHTS, REMEDIES, POWERS OR
PRIVILEGES, EVEN IF SUCH DELAY OR OMISSION IS CONTINUOUS OR REPEATED, NOR SHALL
ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE PRECLUDE
ANY OTHER OR FURTHER EXERCISE THEREOF BY PAYEE OR THE EXERCISE OF ANY OTHER
RIGHT, REMEDY, POWER OR PRIVILEGE BY PAYEE.  THE RIGHTS AND REMEDIES OF PAYEE
DESCRIBED HEREIN SHALL BE CUMULATIVE AND NOT RESTRICTIVE OF ANY OTHER RIGHTS OR
REMEDIES AVAILABLE UNDER ANY OTHER INSTRUMENT, AT LAW OR IN EQUITY.  IF AN EVENT
OF DEFAULT OCCURS, THE COMPANY AGREES TO PAY, IN ADDITION TO THE PRINCIPAL AND
INTEREST PAYABLE HEREUNDER, REASONABLE ATTORNEYS’ FEES AND ANY OTHER REASONABLE
COSTS INCURRED BY PAYEE IN CONNECTION WITH HIS PURSUIT OF HIS REMEDIES UNDER
THIS NOTE.


6.6.

IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name as
of the Effective Date.

 

 

ADVANCED VOICE RECOGNITION SYSTEMS, INC.

 

 

By:       ________________________           

            Name: Donald Getty

           Title:     Director and Authorized Signatory

 

ACKNOWLEDGED AND AGREED:

 

 

                                                           

Walter Geldenhuys, Individually

 

 